DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive.  Applicant argues that Peter does not teach acquiring routing information base convergence following a convergence-loss event at the router.  However, examiner disagrees.  Peter teaches if the elected router is not able to receive the traffic due to some event or incorrect configuration then re-convergence step takes place.  This ensures that the elected router is able to receive traffic and is properly selected and acting as assert winning router.  Applicant points to multiple sections of applicant’s specification and discusses that Peter does not teach the portions of specification.  However, the claims do not have such features and are interpreted under broadest reasonable interpretation based on the features present in the claims.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peter et al. (USPN 9,356,789).
Regarding claim 1, Peter teaches a router comprising: one or more processors [Fig. 4, 202]; and one or more non-transitory computer-readable media storing computer-executable instructions 

Regarding claims 3 and 10, Peter teaches causing the PIM assert to be triggered before or after RIB convergence is acquired [Col. 5, lines 1-61].
Regarding claim 8, Peter teaches a method comprising: participating, by a router, in a Protocol Independent Multicast ("PIM") assert election among a plurality of routers and storing, by the router, PIM assert state information based on an outcome of the PIM assert election [Col. 3, lines 24-38 and Col. 4, lines 41-59, routers participate in PIM assert election procedure to select a forwarding router based on election results and stores the election results to store the forwarding router information]; acquiring, by the router, routing information base ("RIB") convergence following a convergence-loss event at the router [Col. 4, line 41 – Col. 5, line 61, determination is made regarding if forwarding routers have converged or have received the multicast traffic, if the elected router is not receiving traffic then another process takes place to reinstate the elected router as assert winner]; triggering by the router, or causing, by the router, another router to trigger, a PIM assert among the plurality of routers [Col. 4, .
Claim Rejections - 35 USC § 103
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al. (USPN 9,356,789) in view of Nandy et al. (US-PGPUB 2020/0177438).
Regarding claims 4 and 11, Peter teaches a router and a method as discussed in rejection of claims 1 and 8.
However, Peter does not teach a Generation ID ("GenID") of the router changes after the one more processors acquire RIB convergence, and causing another router to trigger the PIM assert comprises forwarding a PIM message among the plurality of routers.
Nandy taches a Generation ID ("GenID") of the router changes after the one more processors acquire RIB convergence, and causing another router to trigger the PIM assert comprises forwarding a PIM message among the plurality of routers [Para 16].
.

Claims 6, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al. (USPN 9,356,789) in view of Dholakia et al. (USPN 8,406,125).
Regarding claims 6 and 13, Peter teaches a router and a method as discussed in rejection of claims 1 and 8.
However, Peter does not teach a GenID of the router remains the same after the one or more processors acquire RIB convergence, and triggering the PIM assert comprises sending a PIM hello message including an assert state request option to the plurality of routers.
Dholakia teaches a GenID of the router remains the same after the one or more processors acquire RIB convergence, and triggering the PIM assert comprises sending a PIM hello message including an assert state request option to the plurality of routers [Col. 10, lines 43-65].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send PIM hello message even if the GenID does not change so that 
Regarding claim 15, Peter teaches a router comprising: one or more processors [Fig. 4, 202]; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: participate in a Protocol Independent Multicast ("PIM") assert election among a plurality of routers and store PIM assert state information based on an outcome of the PIM assert election [Col. 3, lines 24-38 and Col. 4, lines 41-59, routers participate in PIM assert election procedure to select a forwarding router based on election results and stores the election results to store the forwarding router information]; acquire routing information base ("RIB") convergence following a convergence-loss event at the router [Col. 4, line 41 – Col. 5, line 61, determination is made regarding if forwarding routers have converged or have received the multicast traffic, if the elected router is not receiving traffic then another process takes place to reinstate the elected router as assert winner]; re-converge with PIM assert states among the plurality of routers and store converged PIM assert state information [Col. 5, lines 1-17, the routers re-converge to make sure that the multicast traffic is flowing from 
However, Peter does not teach sending a hello message including a state request option to the plurality of routers.
Dholakia teaches sending a hello message including a state request option to the plurality of routers [Col. 15, line 58 – Col. 16, line 13].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send a hello message to get the status of other routers in a PIM assert election routing system so that neighbor tables for routes are updated and stay in an updated state.
Regarding claim 16, Peter teaches storing PIM assert state information based on the outcome of the router being elected as a PIM assert winner in the PIM assert election [Col. 3, lines 24-38].
Regarding claim 17, Peter teaches causing the hello message to be sent before or after RIB convergence is acquired [Col. 5, lines 1-61].
Regarding claim 18, Dholakia teaches sending the hello message including a state request option is performed after the router has acquired RIB convergence [Col. 10, lines 43-65].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 19, Peter teaches receiving a PIM assert message from a PIM assert winner [Col. 5, lines 1-17].
Regarding claim 20, Peter taches storing PIM assert state information based on the PIM assert message [Col. 5, lines 1-17].
Allowable Subject Matter
Claims 5, 7, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 
/Chandrahas B Patel/     Primary Examiner, Art Unit 2464